Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 1 of 21   PageID #:
                                   2968


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 MARISCO, LTD., a Hawaii       )          CIVIL NO. 18-00211 SOM/RT
 Corporation,                  )
                               )
           Plaintiff,          )          ORDER DENYING GLEC’S MOTION
                               )          FOR PARTIAL SUMMARY JUDGMENT
      vs.                      )          WITH RESPECT TO SECTION 4.4
                               )          OF THE AGREEMENT
 GL ENGINEERING & CONSTRUCTION )
 PTE., LTD, a Singapore        )
 Corporation;                  )
                               )
 LIM SING TIAN; and            )
                               )
 RAYMOND GAN,                  )
                               )
           Defendants.         )
 _____________________________ )

      ORDER DENYING GLEC'S MOTION FOR PARTIAL SUMMARY JUDGMENT
            WITH RESPECT TO SECTION 4.4 OF THE AGREEMENT

 I.         INTRODUCTION.

            This case concerns the construction and sale of a dry

 dock by Defendant GL Engineering & Construction, Pte., Ltd., and

 its representatives Defendants Lim Sing Tian and Raymond Gan

 (collectively, “GLEC”), to Plaintiff Marisco, Ltd.          GLEC seeks

 partial summary judgment in the form of a ruling that section 4.4

 of the Dry Dock Construction Agreement imposes a limitation on

 any damages that Marisco might seek for alleged breach of

 warranty or breach of contract.       There is no dispute as to the

 validity of section 4.4.      Nor do the parties dispute that section

 4.4, if enforced, might limit Marisco’s remedies with respect to

 breach of warranty and breach of contract claims against GLEC.

 What is in dispute is whether the limitation contained in section
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 2 of 21   PageID #:
                                   2969


 4.4 has been triggered.     This court, finding that there are

 factual disputes that cannot be resolved on this motion, denies

 GLEC’s motion.

 II.        FACTUAL BACKGROUND.

            On January 20, 2016, Marisco and GLEC entered into the

 “Dry Dock Construction Agreement.”       See ECF No. 95-3 (copy of Dry

 Dock Construction Agreement).      The Agreement designated Marisco

 as the “Owner” and GLEC as the “Contractor.”         ECF No. 95-3,

 PageID # 2132.    GLEC agreed to construct the dry dock in Batam,

 Indonesia, and to deliver the dry dock to Marisco’s towing agent

 in Indonesia by September 20, 2016, so it could then be towed to

 Hawaii.   Id. ¶¶ 1.5, 3.1, 4.3 PageID #s 2133, 2135, 2137.

            GLEC warranted that, when the dry dock was delivered to

 the towing agent in Indonesia, it would be free from defects in

 workmanship, would conform to specifications, would be in a

 finished condition, and would be fit for its intended purpose.

 Agreement ¶ 4.1, ECF No. 95-3, PageID #S 2136-37.

            Section 4.3 agreement, which bears the heading

 “Warranty Period,” provides:

            (a) the Dry Dock will be delivered to Owner’s
            towing agent in Indonesia and the Dry Dock
            will be towed to Owner’s facility in the
            State of Hawaii; and (b) once the Dry Dock
            arrives at the Owner’s facility [in Hawaii]
            Owner will complete construction of the Dry
            Dock. Within 100 days after Contractor
            receives notice from Owner that the
            construction of the Dry Dock is completed,
            Contractor must travel to the Owner’s

                                      2
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 3 of 21   PageID #:
                                   2970


            facility in Hawaii, for the final inspection
            of the Dry Dock. . . . At the final
            inspection, the Parties will inspect and test
            the Dry Dock, including the assessment of the
            water tightness and integrity of the Dry
            Dock’s wing walls and Dry Dock’s
            compartments. Contractor has no
            responsibility for any claim by Owner under
            Sections 4.1 and 4.2 that Contractor does not
            receive in writing from Owner within 30 days
            of that final inspection.

 ECF No. 95-3, PageID # 2137.

            Section 4.4 of the Agreement required GLEC to promptly

 correct nonconforming work after being notified of any defect and

 after GLEC had inspected the work to confirm the defect:

            If Owner notifies Contractor in accordance
            with Section 4.3 of any claim covered under
            Sections 4.1 and 4.2 (which notice must set
            forth with specificity the Dry Dock affected
            and the nature and location of the defect),
            and upon inspection thereafter by Contractor
            at which time Contractor confirms that the
            warranted defect set out in the notice in
            fact exists, then Contractor promptly must
            correct the nonconforming work by making
            repairs or replacements, without expense to
            Owner; or, if it is not practical to have
            Contractor make the repairs or replacements,
            then Owner may have the repairs or
            replacements made by a third party, and, in
            that event, Contractor must reimburse Owner
            an amount equivalent to the lesser of (a) the
            amount Contractor would have expended at its
            own yard at Contractor’s then-prevailing
            rates or (b) the amount actually expended by
            Owner; provided, however, that in no event is
            Contractor to be liable to Owner for any
            amount in excess of the cost of repairs or
            replacements as specified above.

 Id., PageID # 2137.




                                      3
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 4 of 21   PageID #:
                                   2971


            According to Ping An Lee, finance manager for GLEC,

 Marisco’s representatives, including Alfred Anawati, inspected

 the dry dock on May 3, 2017, at the Batam Yard in Indonesia.            See

 Decl. of Ping An Lee ¶ 2, ECF No. 74-1, PageID # 1501.          Later

 that same day, the dry dock began a 26-day dry tow from Indonesia

 to Hawaii that cost approximately $2 million and that involved

 placing the dry dock on top of a larger vessel.         Id. ¶¶ 3-8,

 PageID #s 1501-02.     Under section 4.3, once the dry dock was in

 Hawaii, Marisco was to complete construction.         ECF No. 95-3,

 PageID # 2137.

            There is no dispute that GLEC lacked the facilities,

 personnel, and necessary license to conduct dry dock repair work

 in the United States.     Id. ¶¶ 9-10, PageID #s 1502.

            The dry dock arrived in Hawaii on June 3, 2017.

 Several days later, on June 9, 2017, Marisco sent a letter to

 GLEC, indicating that Marisco had begun inspecting the dry dock

 and had found many defective items.       While the letter did not

 purport to identify all the defects, it detailed some of them and

 included photographs and other records that Marisco said showed

 certain defects.    The same letter asked GLEC to immediately send

 representatives to Hawaii “to inspect the Dry Dock subject to

 GLEC’s agreement with Marisco Ltd., and to decide with Marisco on

 how best and quickest to bring the Dry Dock into compliance with




                                      4
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 5 of 21   PageID #:
                                   2972


 GLEC’s Warranties under Section 4.1.”        See ECF No. 74-5, PageID

 #s 1606.

             Marisco sent similar letters to GLEC on June 16 and

 June 23, 2017.    See ECF No. 95-5, PageID # 2183.

             On June 28, 2017, GLEC responded that it was sending

 its project manager, Thet Lwin, and engineer, Han Lin Kyaw (whose

 surname appears to be “Han”), to Hawaii to inspect the dry dock.

 Lwin and Han needed visas to travel to Hawaii, see ECF No. 95-6,

 PageID # 2186, which they did in July 2017.         See Decl. of Fred

 Anawati ¶ 20, ECF No. 95-1, PageID # 2116.        Han attested to

 defects in the dry dock in front of a notary public.          Id.; ECF

 No. 95-7.    Ping Han Lee of GLEC says that Han was threatened and

 coerced into attesting to defects.       See Decl. of Ping Han Lee

 ¶ 21, ECF No. 103-1, PageID # 2869.

             On August 11, 2017, Marisco wrote a letter to GLEC in

 which Marisco noted that GLEC had not communicated with Marisco

 since the July 2017 inspection.       Marisco told GLEC that Marisco

 needed to have the dry dock operational by August 27, 2017, given

 Marisco’s contractual obligations with third parties.          Marisco

 stated that it had not yet completed its own work on the dry dock

 and would soon give GLEC a written notice of completion that

 would trigger GLEC’s obligation under section 4.3 of the

 Agreement to travel to Hawaii for a final inspection.          ECF No.

 103-6, PageID #s 2889-92.


                                      5
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 6 of 21   PageID #:
                                   2973


             In its letter of August 11, 2017, Marisco listed

 $1,977,747.90 in expenses incurred for repairs and because of

 delay.    ECF No. 103-6, PageID #s 2889-93.        On August 16, 2017,

 Marisco sent GLEC an email detailing some of the work it had done

 to address its warranty claims.          See ECF No. 103-7, PagID # 2895.

 It is not clear that Marisco was entitled to fix any alleged

 defect before GLEC had inspected the dry dock with respect to

 such a defect and had had a chance to address it.          Of course,

 according to Marisco, GLEC had failed to respond to Marisco’s

 requests to inspect and fix the defects identified by Marisco.

             On August 27, 2017, GLEC wrote to Marisco,

 acknowledging Marisco’s desire for a fully operational dry dock

 by that date.    GLEC maintained that it had complied with its

 obligation to deliver the dry dock and with its warranty

 obligations under section 4.3.       ECF No. 103-8, PageID #s 2897-

 2902.    Section 4.3 provided that, once Marisco provided GLEC with

 written notice of completion of the dry dock, GLEC had 100 days

 to travel to Hawaii to conduct a final inspection.          ECF No. 95-3,

 PageID # 2137.

             On August 30, 2017, GLEC wrote to Marisco, reminding

 Marisco of the procedures set forth in the Dry Dock Agreement

 with respect to warranty work.       Specifically, GLEC referred to

 sections 4.3 and 4.4 and stated that Marisco was required to

 complete the dry dock and tender a notice of completion to GLEC



                                      6
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 7 of 21    PageID #:
                                   2974


 before GLEC had an obligation to do a final inspection.             GLEC

 told Marisco that it should refrain from self-help and first

 allow GLEC to do the final inspection and to rectify any

 deficiencies.    GLEC said that, pursuant to section 4.4 of the

 Agreement, if Marisco fixed alleged defects before giving GLEC

 the opportunity to do so, “GLEC will only be liable for an amount

 equivalent to the lesser of (a) the amount GLEC would have

 expended at its own yard at its then-prevailing rates or (b) the

 amount actually expended by Marisco in undertaking the

 rectification work.”     ECF No. 74-6, PageID # 1615.

            On September 6, 2017, Marisco sent GLEC a notice of

 completion of the dry dock.      See ECF No. 103-9, PageID # 2903.

 One hundred days after September 6, 2017, was December 15, 2017.

 Under the terms of the Agreement, GLEC was supposed to have

 conducted the final inspection by December 15, 2017.          It did not.

            On or about December 6, 2017, Marisco sent GLEC a

 notice of warranty claims.      See Anawati Decl. ¶ 26, ECF No. 95-1,

 PageID # 2117; ECF No. 95-9.      About a month later, on January 8,

 2018, Marisco noted that it had not gotten any response with

 respect to the warranty claims and demanded that GLEC provide

 adequate assurance that GLEC intended to perform the warranty

 work to avoid litigation.      See ECF No. 95-10, PageID #s 2209-11.

            On January 22, 2018, GLEC responded with a schedule for

 fixing defects.    The letter asked Marisco to provide a breakdown


                                      7
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 8 of 21    PageID #:
                                   2975


 of the money it had spent fixing alleged defects and reserved

 GLEC’s right to do a final inspection.          See ECF No. 95-11, PageID

 # 2212.

              On March 15, 2018, GLEC notified Marisco that GLEC

 wanted to conduct the final inspection discussed in section 4.4

 of the Agreement.     See ECF No. 95-12, PageID # 2270.

             GLEC appears to have proposed inspection dates of May 9

 to 11, 2018, but then, in a letter dated May 16, 2018, changed

 those dates to May 30 to June 1, 2018, claiming that GLEC had not

 timely heard back from Marisco.          See ECF No. 95-14, PageID

 # 2272.   The same day, May 16, 2018, Marisco agreed to the new

 proposed inspection dates.      See ECF No. 95-15, PageID # 2273.

             On May 24, 2018, GLEC postponed the inspection dates,

 saying that one of its engineers was in the hospital.          GLEC

 proposed new inspection dates of June 4 to June 6, 2018.             See ECF

 No. 95-16, PageID # 2274.      This lawsuit was filed on June 4,

 2018.

 III.        SUMMARY JUDGMENT STANDARD.

             Under Rule 56 of the Federal Rules of Civil Procedure,

 summary judgment shall be granted when “the movant shows that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

 P. 56(a).    See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134

 (9th Cir. 2000).    The movants must support their position


                                      8
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 9 of 21   PageID #:
                                   2976


 concerning whether a material fact is genuinely disputed by

 either “citing to particular parts of materials in the record,

 including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations (including

 those made for the purposes of the motion only), admissions,

 interrogatory answers, or other materials”; or “showing that the

 materials cited do not establish the absence or presence of a

 genuine dispute, or that an adverse party cannot produce

 admissible evidence to support the fact.”        Fed. R. Civ. P. 56(c).

 One of the principal purposes of summary judgment is to identify

 and dispose of factually unsupported claims and defenses.

 Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

            Summary judgment must be granted against a party that

 fails to demonstrate facts to establish what will be an essential

 element at trial.     See id. at 323.    A moving party without the

 ultimate burden of persuasion at trial has both the initial

 burden of production and the ultimate burden of persuasion on a

 motion for summary judgment.      Nissan Fire & Marine Ins. Co. v.

 Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000).

            The burden initially falls on the moving party to

 identify for the court those “portions of the materials on file

 that it believes demonstrate the absence of any genuine issue of

 material fact.”     T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

 Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp.,


                                      9
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 10 of 21   PageID #:
                                   2977


 477 U.S. at 323).     “When the moving party has carried its burden

 under Rule 56(c), its opponent must do more than simply show that

 there is some metaphysical doubt as to the material facts.”

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 586 (1986) (footnote omitted).

             The nonmoving party may not rely on the mere

 allegations in the pleadings and instead must set forth specific

 facts showing that there is a genuine issue for trial.           T.W.

 Elec. Serv., 809 F.2d at 630.       At least some “‘significant

 probative evidence tending to support the complaint’” must be

 produced.    Id. (quoting First Nat’l Bank of Ariz. v. Cities Serv.

 Co., 391 U.S. 253, 290 (1968)); see also Addisu, 198 F.3d at 1134

 (“A scintilla of evidence or evidence that is merely colorable or

 not significantly probative does not present a genuine issue of

 material fact.”).     “[I]f the factual context makes the non-moving

 party’s claim implausible, that party must come forward with more

 persuasive evidence than would otherwise be necessary to show

 that there is a genuine issue for trial.”         Cal. Arch’l Bldg.

 Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468

 (9th Cir. 1987) (citing Matsushita Elec. Indus. Co., 475 U.S. at

 587).   Accord Addisu, 198 F.3d at 1134 (“There must be enough

 doubt for a ‘reasonable trier of fact’ to find for plaintiffs in

 order to defeat the summary judgment motion.”).

             In adjudicating summary judgment motions, the court


                                     10
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 11 of 21   PageID #:
                                   2978


 must view all evidence and inferences in the light most favorable

 to the nonmoving party.      T.W. Elec. Serv., 809 F.2d at 631.

 Inferences may be drawn from underlying facts not in dispute, as

 well as from disputed facts that the judge is required to resolve

 in favor of the nonmoving party.         Id.   When “direct evidence”

 produced by the moving party conflicts with “direct evidence”

 produced by the party opposing summary judgment, “the judge must

 assume the truth of the evidence set forth by the nonmoving party

 with respect to that fact.”       Id.

 IV.         ANALYSIS.

             GLEC seeks summary judgment with respect to section 4.4

 of the Dry Dock Construction Agreement, arguing that it limits

 any damages Marisco may recover for breach of warranty and breach

 of contract.    All parties agree that section 4.4 of the Agreement

 is valid, but they disagree as to whether it applies to the

 claims before this court.      Marisco argues that the limitation in

 section 4.4 has not been triggered.        Because GLEC has not

 demonstrated as a matter of law that the conditions for

 application of section 4.4 exist, the court denies the motion.

             GLEC’s letters to Marisco contend that GLEC was only

 responsible for fixing defects under its warranties if Marisco

 notified it of the defects in the 30-day window between the final

 inspection and the end of the warranty period.         According to

 GLEC, if Marisco itself addressed alleged defects before GLEC’s


                                     11
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 12 of 21   PageID #:
                                   2979


 final inspection, then Marisco was limited to recovering the

 lesser of what the cost of the repairs would have been if GLEC

 had performed them in Indonesia or what Marisco actually paid.

 On the present record, this court cannot say that the Agreement

 must necessarily be read in that manner.

             Under Hawaii law, “it is fundamental that terms of a

 contract should be interpreted according to their plain, ordinary

 and accepted use in common speech, unless the contract indicates

 a different meaning.”      Brown v. KFC Nat'l Mgmt. Co., 82 Haw. 226,

 240, 921 P.2d 146, 160 (1996) (quotation marks, alteration, and

 citation omitted).     The Hawaii Supreme Court has further noted

 that courts are “to ascertain and effectuate the intention of the

 parties as manifested by the contract in its entirety.           If there

 is any doubt, the interpretation which most reasonably reflects

 the intent of the parties must be chosen.”         Id. (quotation marks

 and citation omitted).      The court therefore turns to the plain

 language of the Agreement to determine GLEC’s responsibilities

 with respect to its warranties.

             There is no dispute that GLEC warranted that, upon

 delivery in Indonesia, the dry dock would be free from defects in

 workmanship, would conform to specifications, would be in a

 finished condition, and would be fit for its intended purpose.

 Agreement ¶ 4.1, ECF, PageID #S 2136-37.




                                     12
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 13 of 21    PageID #:
                                   2980


             Instead, this dispute concerns specific sections of the

 Agreement relating to alleged defects.

             The court begins with section 4.3.       See ECF No. 95-3,

 PageID # 2137.     Section 4.3, set forth earlier in this order,

 states in part, “Contractor has no responsibility for any claim

 by owner under Sections 4.1 and 4.2 that Contractor does not

 receive in writing from Owner within 30 days of that final

 inspection.”    Thus, section 4.3 sets a deadline for Marisco’s

 submission of written warranty claims.        That deadline is 30 days

 after GLEC’s final inspection.       However, section 4.3 does not

 address at all claims made before the final inspection.              GLEC

 appears to be reading section 4.3 as limiting claims to those

 brought between final inspection and 30 days after final

 inspection, such that claims before final inspection are barred

 by section 4.3.     If there is a bar on claims preceding final

 inspection, that bar is not included in the express language of

 section 4.3, which by its terms sets an outside deadline (“within

 30 days of that final inspection”) for submission of warranty

 claims.

             The parties also point to section 4.4 of the Agreement.

 That section states that GLEC’s liability with respect to

 warranty work is limited to the lesser of the costs GLEC would

 have incurred had it done the warranty work in Indonesia or the

 actual costs of the warranty work in Hawaii.         Once again, GLEC



                                     13
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 14 of 21   PageID #:
                                   2981


 argues for a particular reading of the language in the Agreement

 that is not necessarily the only appropriate reading.

             Section 4.4 bears the heading “Contractor’s Obligation

 under Warranty and Claims Notice.”        The section begins:

             If Owner notifies Contractor in accordance
             with Section 4.3 of any claim covered under
             Sections 4.1 and 4.2 (which notice must set
             forth with specificity the Dry Dock affected
             and the nature and location of the defect),
             and upon inspection thereafter by Contractor
             at which time Contractor confirms that the
             warranted defect set out in the notice in
             fact exists, then Contractor promptly must
             correct the nonconforming work by making
             repairs or replacements, without expense to
             Owner.

 ECF No. 95-3, PageID # 2137.       Under this clause, if Marisco

 provides a detailed written notice of a warranty claim before the

 expiration of the warranty period described in section 4.3 (no

 later than 30 days after the final inspection), GLEC must

 promptly correct the deficiency at no cost to Marisco after

 confirming the existence of the defect through an inspection of

 the dry dock.

             If Marisco establishes that GLEC breached its duty to

 promptly correct deficiencies for which it received written

 notice, it is not clear on the present record that Marisco is

 necessarily limited to recovering the lesser of what the repairs

 would have cost in Indonesia or the actual cost.          Whether the

 limitation in section 4.4 applies to the repair of a particular

 defect may depend on GLEC’s own actions.         See Earl M. Jorgensen

                                     14
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 15 of 21   PageID #:
                                   2982


 Co. v. Mark Const., Inc., 56 Haw. 466, 477, 540 P.2d 978, 986

 (1975) (“A limitation of remedies clause fails . . . when the

 seller or other party required to provide the remedy, by its

 action or inaction, causes the remedy to fail.”); Kahili, Inc. v.

 Yamamoto, 54 Haw. 267, 272, 506 P.2d 9, 12 (1973) (“The general

 rule is that where a person by his own act makes impossible the

 performance or the happening of a condition such nonperformance

 should not relieve him from his obligation under a contract.”);

 Ikeoka v. Kong, 47 Haw. 220, 228, 386 P.2d 855, 860 (1963) (“If a

 promisor himself is the cause of the failure of performance of a

 condition upon which his own liability depends, he cannot take

 advantage of the failure” (quotation marks, alterations, and

 citation omitted)); Kalinowski v. Yeh, 9 Haw. App. 473, 478, 847

 P.2d 673, 677 (1993) (“it is well-recognized that no person

 should profit by his or her own wrong.        The principle is

 expressed in the rule that no person can defend against

 contractual liability on grounds of a condition precedent when he

 or she is responsible for that condition precedent not being

 complied with.” (quotation marks, alterations, and citation

 omitted)).

             Marisco sent multiple letters to GLEC in which Marisco

 asserted warranty claims.      If GLEC responded by saying that it

 had no obligation to address those claims until after it had

 conducted the final inspection and then, as Marisco contends,


                                     15
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 16 of 21   PageID #:
                                   2983


 GLEC delayed the final inspection and thus the repair, it may be

 that GLEC possibly breached a duty to promptly correct

 deficiencies under its warranties.        If that is established, GLEC

 might not be entitled to the benefit of limiting its liability to

 the lesser of the cost of repairing the dry dock in Indonesia or

 in Hawaii.

             This court, of course, is not determining on the

 present motion that GLEC did in fact breach a duty in that

 regard.   Nor is this court saying that Marisco properly resorted

 to repairing the alleged defects itself.         Indeed, if Marisco

 fixed defects before giving GLEC the opportunity to do so, GLEC

 may well be entitled to the limitation set forth in section 4.4.

 But this court has not been asked to make this kind of factual

 determination.

             Section 4.4 required GLEC to promptly correct

 nonconforming work, but expressly contemplated that that might

 not be practical.     Using the disjunctive “or,” section 4.4

 provided:

             or, if it is not practical to have Contractor
             make the repairs or replacements, then Owner
             may have the repairs or replacements made by
             a third party, and, in that event, Contractor
             must reimburse Owner an amount equivalent to
             the lesser of (a) the amount Contractor would
             have expended at its own yard at Contractor’s
             then-prevailing rates or (b) the amount
             actually expended by Owner; provided,
             however, that in no event is Contractor to be
             liable to Owner for any amount in excess of
             the cost of repairs or replacements as
             specified above.

                                     16
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 17 of 21   PageID #:
                                   2984


 ECF No. 95-3, PageID # 2137.       GLEC now focuses on the language in

 subsection (b), arguing that it is indisputable that it was not

 practical for GLEC to promptly correct any defect.          GLEC points

 to its lack of presence in Hawaii, to the absence of any GLEC

 license to make repairs in Hawaii, and to the cost of about $2

 million to transport the dry dock back to Indonesia and of

 another $2 million to ship it to Hawaii again.         GLEC therefore

 contends that, under the Agreement, Marisco may fix defects and,

 assuming those defects are covered by GLEC’s warranty, Marisco is

 limited to recovering from GLEC the lesser of what it would have

 cost GLEC to fix the defects in Indonesia or the actual amount

 expended to fix the defects in Hawaii.        The court is unpersuaded

 that it should accept this argument on the present record.

             As noted earlier, “a court’s principal objective is to

 ascertain and effectuate the intention of the parties as

 manifested by the contract in its entirety.”         Univ. of Haw.

 Prof'l Assembly on Behalf of Daeufer v. Univ. of Haw., 66 Haw.

 214, 219, 659 P.2d 720, 724 (1983).        The Hawaii Supreme Court has

 therefore stated, “We have long expressed our disapproval of

 interpreting a contract such that any provision be rendered

 meaningless.”    Stanford Carr Dev. Corp. v. Unity House, Inc., 111

 Haw. 286, 297, 141 P.3d 459, 470 (2006).         This statement is

 consistent with section 203(a) of the Restatement (Second) of

 Contracts, cited with approval in Daeufer, which provides, “an


                                     17
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 18 of 21   PageID #:
                                   2985


 interpretation which gives a reasonable, lawful, and effective

 meaning to all the terms [of a contract] is preferred to an

 interpretation which leaves a part unreasonable, unlawful, or of

 no effect.”    Comment b to section 203 explains, “Since an

 agreement is interpreted as a whole, it is assumed in the first

 instance that no part of it is superfluous.”         Hawaii courts

 “decline to presume that the parties intended to insert a

 meaningless and ineffectual” clause into their agreement.            See

 Kutkowski v. Princeville Prince Golf Course, LLC, 129 Haw. 350,

 360, 300 P.3d 1009, 1019 (2013).

             Other jurisdictions similarly avoid interpreting

 contracts in ways that render provisions in the contracts

 superfluous.    See Munroe v. Continental Western Ins. Co., 735

 F.3d 783, 787 (8th Cir. 2013) (“Courts must also endeavor to give

 each provision a reasonable meaning and to avoid an

 interpretation that renders some provisions useless or

 redundant.” (quotation marks and citations omitted)); Crown Fin.

 Corp. v. McDonald's Corp., 2014 WL 1789899, at *2 (D.N.J. May 6,

 2014) (“The Court must interpret a contract so as to give

 reasonable meaning to each provision, and avoid interpretations

 that would render provisions meaningless.”); Wells Fargo Bank v.

 Trolley Indus., L.L.C., 2013 WL 4669822, at *8 (E.D. Mich. Aug.

 30, 2013) (“This court is obligated to give every term of the

 contract meaning and Defendants’ interpretation would render the


                                     18
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 19 of 21   PageID #:
                                   2986


 above quoted provision a nullity.”); Messner v. Swepi, LP, 2013

 WL 4417723, at *5 (M.D. Pa. Aug. 14, 2013) (“Under Pennsylvania

 law it is well settled that a court is required to construe the

 entire language of the contract and avoid a construction and

 interpretation that would render certain language to be

 surplusage or a nullity.”).

             GLEC’s argument that it is not “practical” for GLEC to

 fix any deficiency under its warranties might render its

 obligation to correct deficiencies superfluous and meaningless.

 GLEC’s argument appears to be that it could never be “practical”

 for it to make such repairs in Hawaii.        Then again, GLEC’s

 obligation to promptly repair the dry dock with respect to

 warranty claims might still have had meaning if Marisco had had

 an opportunity to make such claims when the dry dock was still in

 Indonesia.    The situation grows even more complicated if one

 accepts GLEC’s argument that the warranty provisions kicked in

 only after GLEC conducted the final inspection when the dry dock

 was in Hawaii.

             In any event, while there is no question that Marisco

 had an opportunity to inspect the dry dock prior to delivery in

 Indonesia, GLEC knew that the dry dock was going to be

 transported from Indonesia to Hawaii, that Marisco would finish

 constructing the dry dock in Hawaii, and that Marisco would then

 provide written notice to GLEC of warranty claims under sections



                                     19
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 20 of 21   PageID #:
                                   2987


 4.1 and 4.2 of the Agreement.       GLEC also knew that it would

 thereafter have an opportunity to inspect the dry dock with

 respect to warranty claims.       The Agreement then requires GLEC to

 “promptly . . . correct the nonconforming work by making repairs

 or replacements, without expense to Owner.”         Only when not

 “practical” does the Agreement allow Marisco to fix the dry dock

 and get reimbursed by GLEC.       At a minimum, there is a question of

 fact as to whether it was “practical” for GLEC to address all

 warranty claims.

             In relevant part, the American Heritage Dictionary of

 the English Language defines “practical” as “Capable of or

 suitable to being used or put into effect.”

 https://ahdictionary.com/word/search.html?q=practical (last

 visited June 16, 2020).      That GLEC cannot itself address warranty

 claims in Hawaii still leaves the possibility that GLEC could

 have arranged for a third party to do repairs in Hawaii.             There

 remains a question of fact as to whether the impracticality

 prerequisite for the limitation in section 4.4 has been

 triggered.    This factual question precludes summary judgment on

 the issue.

 V.          CONCLUSION.

             The court denies GLEC’s motion for partial summary

 judgment, as GLEC fails to demonstrate as a matter of law that




                                     20
Case 1:18-cv-00211-SOM-RT Document 109 Filed 06/25/20 Page 21 of 21           PageID #:
                                   2988


 GLEC’s reimbursement liability is limited to the lesser of the

 costs of repairing warranty work in Indonesia or in Hawaii.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 25, 2020.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




 Marisco, Ltd. v. GL Engineering & Constr. PTE, Ltd., Civ No. 18-00211 SOM/RT, ORDER
 DENYING GLEC'S MOTION FOR PARTIAL SUMMARY JUDGMENT WITH RESPECT TO SECTION 4.4 OF
 THE AGREEMENT




                                          21
